Interim Decision #1759

MATTER OF TSACONAS

In Deportation Proceedings
A-13452135
Decided by Board Jay 7, 1967
Notwithstanding she alleges that she misrepreoontea her statue to guile edmieRion
to the United States, respondent, who is charged with deportability under
section 241(a) (2), Immigration and Nationality Act, in that after admission
as a nonimmigrant temporary visitor for pleasure she remained longer than
'authorized, does not come within the purview of acetion 241(f) of the Act
since fraud or misrepresentation is not essential to the establishment of the
ground of deportation involved.
Cr z:

Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 12513—Nonimmigrant (temporary visitor for pleasure)—remained longer.
ON BEHALF or RESPONDENT Melvyn E. Stein, Esquire
One North LaSalle Street
Chicago, Illinois 60602
:

This case is before us on appeal from a special inquiry officer's
order of June 9, 1967, granting the respondent the privilege of voluntary departure, but providing for her deportation from the United
States to Greece, on the charge contained. in the order to show cause,
in the event of her failure to so depart. The appeal will be dismissed.
The record relates to a 38-year-old divorced female alien, a native
and citizen of Greece, who last entered the United States on or about
October 14, 1965. She was then admitted as a nonimmigrant temporary
visitor for pleasure for a period until April 13, 1966. She has remained
here since that date without authority.
The foregoing establishes the respondent's deportability on the
charge contained in the order of show cause. This was conceded in the
course of the hearing before the special inquiry officer and is unchallenged hem This aspect of the case needs no further discussion.
The special inquiry officer has already granted the respondent the
privilege of voluntary departure. Suffice it to say, in this connection,
the record before us supports said official's action in this respect.

332

Interim Decision #1759
The respondent declined to name a country of deportation, and
was informed that her deportation would be directed to Greece if it
was required by law. She was then granted a period of ten days,
until June 5, 1967, as provided by regulation, within which to apply
for temporary withholding of her deportation to Greece, under the
provisions of section 248(h) of the Immigration and Nationality Act
(8 U.S.C. 1253). Counsel and the respondent were advised that if no
application for such relief was filed within the alloted time, the hearing-would be considered closed and the decision would then be made
on the record. No application for relief under section 243(h) of the
Immigration and Nationality Act has been received to date. Additional
comment on this aspect of the case, accordingly, is unnecessary.
WA find no merit in the respondent's claim that these proceedings
should be terminated because respondent did not have seven days from
the date of receipt of the order to show cause instituting these proceedings until the hearing thereunder, which was scheduled for March 6,
1967. The reason is that the record shows that this deficiency was
brought to the attention of the special inquiry officer at the original
hearing, and that he forthwith granted the respondent a continuance
of the hearing until March 22, 1967. The record further shows that
the continued hearing was not held until April 6, 1967. Under these
circumstances, it is clear that the respondent had a period far in excess
of seven days in which to be made aware of the acts and conduct on her
part the Service alleged to be in violation of law, and more than an
adequate opportunity to prepare her defense against them.
We likewise reject the respondent's contention that her case falls
within the purview of section 241(f) of the Immigration and Nationality Act (8 U.S.C. 1251), which stipulates that the provisions relating
to the deportation of aliens who seek to procure, or have procured,
visas or entry into the United States by fraud or misrepresentation
shall not apply to an alien "otherwise admissible at the time of entry"
who is, inter alia, the parent of a United States citizen? The fallacy of
the respondent's argument lies in the fact that the order for her deportation is not based upon any charge of fraud or misrepresentation. It
is simply predicated on the fact that, after her admission as a nonimmigrant temporary visitor for pleasure, she remained here for a longer
period of time than authorized. Hence, the ground of deportation selected and relied upon. by the Government in the administrative proceedings was not fraud or misrepresentation, and the respondent has
not the power to substitute for her own convenience a. ground not inThe respondent apparently contends that she is saved from deportation because she is, by her own admission, an alien who misrepresented her status to
gain admission to the United States.

833

Interim Decision 41759
volved in the deportation proceedings against her. In other words, the
respondent's alleged intent to commit fraud, which she now claims, is
not germane here because it is not essential to the establishment of the
ground of deportation. involved.
Finally, we find unavailing the last reason given by the respondent
for the taking of the appeal, to wit;
The Respondent, since seeing she has lawful permanent resident children,
should have been afforded the opportunity to cross-examine various witnesses
"which the Government wished (sic) to present which may have a bearing on the
Respondent's future eligibility for an immigrant visa.
Not only is this contention premature, but it is also purely speculative
in nature. It relates to a matter which may never arise. If it does, then
the issue thus raised is properly for the consideration of the appropri-

ate American Consul abroad. It is dearly outside the scope of the jurisdiction of the special inquiry officer and this Board.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

334

